DETAILED ACTION
This office action is based on the claim set submitted and filed on 02/03/2022.
Claims 1 and 16 have been amended. Claims 2 and 8-15 have been canceled.
Claims 1, 3-7, and 16-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 3-7, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 3-7 are drawn to a system, and Claims 16-20 are drawn to an art of manufacturer (medium), and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 3-7, and 16-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the invention claim represents an abstract idea of a series of steps that recite a process for determining a patient diagnoses. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.
 claim 1 recites the steps of: 
“predict an end point using a model and one or more clinical report objects for a patient, the predicted end point according to phrases or n-grams in the one or more clinical report objects”. 
and
Independent claim 16 recite the steps of:
“generate a model from training data that includes validated end points and clinical report objects; predict an end point using a model and one or more clinical report objects for a patient, the predicted end point according to phrases or n-grams in the one or more clinical report objects”
The limitation, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claimed concept, for example, “generate” and “predict” and in the context of this claim encompasses the user manually the ability to anticipate and create a model data set that are validated and include objects (sections and data points) as a reference data to derive a conclusion of a clinical report. Generating a reference data set and utilize it to predicate a conclusion or an endpoint results based on known data of a clinical report which is/are classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process. see, MPEP § 2106.04(a)(2)(III).
(See, October 2019 Update: Subject Mater Eligibility). Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 16 recite additional element recited in the claims such (processor, storage medium/memory) that implements the identified abstract idea, (see, (see, Applicant, p. 8-9). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claims recite additional element such as  “visualize the predicted end point” and “wherein the predicted end point includes at least one of a repeated imaging study within a first predetermined time frame, an oncological malignancy diagnosed within a second predetermined time frame, a life time expectancy within a third predetermined time frame, a qualification for a screening program within a fourth predetermined time frame, an occurrence of a major cardiac event within a fifth predetermined time frame, a hospital cost of an episode of care greater than a predetermined amount within a sixth predetermined time frame, and a hospital readmission within a seventh predetermined time frame” where the step, “visualize” in the claim are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see MPEP § 2106.05(g). 
an arbitrary form without disclosing a specific training to perform the claimed feature, see (Applicant, p. 2, 6-7). The machine learning technology models may be a process of continues learning using additional training data received from concurrent completion of human tasks. As disclosed in the specification, applying an algorithm to use an input of a clinical data points to output a predicated clinical results on a report by parsing a known data from different sources which is a mere analysis process that can be performed by human mind with pen and paper. In Addition, the claimed concept, for example, “inputs” in the context of the claim encompasses the user(s) the ability to apply value such as data point to a device or system (see Applicant, p. 7). These elements also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). Adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea, see MPEP 2106.05(b)(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1 and 16, are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

see, Applicant p. 2, 7). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining and analyzing data and output or present outcome(s). see, MPEP §2016.05(d). In addition the machine learning described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant p. 2, 6, 7)1.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 3-7 and 17-20 include all of the limitations of claim(s) 1 and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 3-6, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
claims 7 and 17-20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processors” that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the machine learning is recited in the claims in a high level of generality, for example reinforcement learning trained agent is described in the specification in an arbitrary form without disclosing a specific or any training to perform the disclosed feature (Applicant, p. 2, 6, 7). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims fail to integrate the abstract idea of claim 1 and 16 into a practical application.  In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. the machine learning)2 is known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of o analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d)). Mere instructions to 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-7, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2016/0328526 A1- “Park”) in view of COHEN-SOLAL et al. (US 2014/0379378 A1- “Cohen”) in view of Reiner (US 2014/0324469 A1 – “Reiner”)

Regarding Claim 1 (Currently Amended), Park teaches a system, comprising: 
an end point prediction engine comprising a processor configured to predict an end point using a machine learning model and one or more clinical report objects for a patient Park discloses a forecasting events engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs  (Park:[Fig. 10, 17], [claim 1, 13], [0008], [0038], [0042]-[0047], [0052], [0055]-[0059], [0063], [0068])
an end point visualization interface configured to visualize the predicted end point Park discloses user interface to display displaying a summary information [end point] generated by the forecast engine (Park: [claim 13], [Fig. 17-19, 21-22], [0064], [0066]-[0067])
Park discloses a timeline [time frame] applied to different data providing summaries in a time-series However Park does not expressly discloses extracting patient document data to provide a summary of future events [end point] according to phrases or n-grams.

Cohen teaches
wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point according to phrases or n-grams in the one or more clinical report objects Cohen discloses method of extracting report objects that includes n-gram of phrases (Cohen: [0025]; defined as a set of consecutive words that are used in a sentence (or in its vicinity) to indicate the presence of important, key second data…, [0030]-[0031], [0035]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate processing data extraction or data processing according to phrases or n-grams, as taught by Cohen which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).
The combination of Park and Cohen discloses generating a summaries of a number of data for a period of interest where time-series data includes risk score, patient events, diagnostic cost, and others. However the combination of Park and Cohen does not expressly discloses time-series data [predetermined time frame] includes for example, a repeated imaging study, or screening, or readmission.

Reiner teaches
wherein the predicted end point includes at least one of a repeated imaging study within a first predetermined time frame, an oncological malignancy diagnosed within a second predetermined time frame, a life time expectancy within a third predetermined time frame, a qualification for a screening program within a fourth predetermined time frame, an occurrence of a major cardiac event within a fifth predetermined time frame, a hospital cost of an episode of care greater than a predetermined amount within a sixth predetermined time frame, and a hospital readmission within a seventh predetermined time frame Reiner discloses using predictive value for patient relative data and identify values of a time-series data to include a repeated imaging test, within a time frame, pathology/lab test, cost analysis for a procedure, cardiac event (left heart strain) (Reiner: [Fig. 2-6, 8-9], [0100], [0158], [0220]-[0231], [0233], [0251], [0256]-[0261])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park and Cohen to incorporate data extraction from a different data groups such as imaging data during a time frame, pathology data during a time frame, etc., as taught by Reiner which helps searching patient data and retrieve it for medical customized reporting be more rapid and efficient (Reiner: [0014], [0091]).

Regarding Claim 3 (Previously Presented), the combination of Park, Cohen, and Reiner teaches the system according to claim 1, further including:
a clinical report parser configured to receive clinical reports and generate the clinical report objects Park discloses a feature extractor operates to parse document data and generate objects data (Park: [claim 13], [0038], [0042]-[0048], [0052]
wherein the clinical reports comprise at least one selected from a group comprising of radiology reports, pathology reports, surgery reports, laboratory reports and progress reports Cohen discloses a plurality of reports that are used to generate a patient summary report where the reports may include radiology, urology, etc. (Cohen: [0015]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate plurality of reports for 

Regarding Claim 4 (Previously Presented), the combination of Park, Cohen, and Reiner teaches the system according to claim 1, wherein the predicted clinical end points are visualized using a scorecard or a timeline Park discloses displaying generated by the forecast engine providing a summary of forecasted events [end points] predicated and visualized using timeline and score for each patient event (Park: [Fig. 10, 17-19, 21-22], [claim 3, 7], [0055], [0059], [0067]-[0068]).

Regarding Claim 5 (Original), the combination of Park, Cohen, and Reiner teaches the system according to claim 1, wherein the clinical report objects include n-grams representing phrases in the clinical reports Park teaches data objects but does not expressly teach including n-grams representing phrases in patient document. Cohen discloses method of extracting report objects that includes n-gram of phrases (Cohen: [0025]; defined as a set of consecutive words that are used in a sentence (or in its vicinity) to indicate the presence of important, key second data…, [0030]-[0031], [0035]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Original), the combination of Park, Cohen, and Reiner teaches the system according to claim 1, wherein the clinical report objects are formatted in extensible markup language (XML) or Javascript Object Notation (JSON) Park discloses document data [report] objects using JSON format and/or XML (Park: [0041]-[0043] [0047], [claim 15]).

Regarding Claim 7 (Previously Presented), the combination of Park, Cohen, and Reiner teaches the system according to claim 1, further including:
an end point modeling engine comprising a processor configured to generate the machine learning model from training data that includes validated end points and clinical report objects Park discloses a forecasting events model/engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs that is validated for updating the model parameter (Park:[Fig. 10, 17], [claim 1, ], [0007], [0038], [0048]-[0049], [0052]-[0055], [0059], [0063], [0068]). Although Park discloses an output data that is being validated to be used as input for updating the model, Park does not expressly disclose using a training data set. Cohen discloses a summary report and machine learning technique that uses a training data and NLP module to identify key sentences and phrases in the identified section of each report among plurality of reports where NLP module extracts certain data to determine the data is present in more than one of the plurality of reports [validated] that supports the data in the summary report (Cohen: [0035], [0049]-[0050]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate a training data to include a validated summery and objects, as taught by Cohen which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).

Regarding Claim 16 (Currently Amended), Park teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Park: [0074], [claim 17]): 
generate a machine learning model from training data that includes validated end points and clinical report objects an end point modeling engine comprising a processor configured to generate a machine learning model from training data that includes validated end points and clinical report objects Park discloses a forecasting events model/engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs that is validated for updating the model parameter (Park:[Fig. 10, 17], [claim 1, 13], [0007]-[0008], [0038], [0048]-[0049], [0052]-[0055], [0059], [0063], [0068]). 
predict an end point using one or more clinical report objects for a patient, wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point Park discloses a forecasting events engine [end point predication engine] and using machine learning model to extract patient-specific document data objects as inputs and provide forecast future events summery [predict an end point] outputs  (Park:[Fig. 10, 17], [claim 1, 13], [0008], [0038], [0042]-[0047], [0052], [0055]-[0059], [0063], [0068])
visualize the predicted end point, Park discloses user interface to display displaying a summary information [end point] generated by the forecast engine (Park: [claim 13], [Fig. 17-19, 21-22], [0064], [0066]-[0067])

Although Park discloses an output data that is being validated to be used as input for updating the model, Park does not expressly disclose using a training data set. 
Cohen teaches 
wherein the machine learning model inputs the one or more clinical report objects and outputs the predicted end point according to phrases or n-grams in the one or more clinical report objects Cohen discloses a summary report and machine learning technique that uses a training data and NLP module to identify key sentences and phrases in the identified section of each report among plurality of reports where NLP module extracts certain data to determine the data is present in more than one of the plurality of reports [validated] that supports the data in the summary report (Cohen: [0035], [0049]-[0050]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Park to incorporate a training data to include a validated summery and objects, as taught by Cohen which supports providing patient summary data to help medical professionals to utilize their time more efficiently and spend less time reading prior reports (Cohen: [0004]-[0007]).
The combination of Park and Cohen discloses generating a summaries of a number of data for a period of interest where time-series data includes risk score, patient events, diagnostic cost, and others. However the combination of Park and Cohen does not expressly discloses time-series data [predetermined time frame] includes for example, a repeated imaging study, or screening, or readmission.

Reiner teaches
wherein the predicted end point includes at least one of a repeated imaging study within a first predetermined time frame, an oncological malignancy diagnosed within a second predetermined time frame, a life time expectancy within a third predetermined time frame a qualification for a screening program within a fourth predetermined time frame, an occurrence of a major cardiac event within a fifth predetermined time frame, a hospital cost of an episode of care greater than a predetermined amount within a sixth predetermined time frame and a hospital readmission within a seventh predetermined time frame Reiner discloses using predictive value for patient relative data and identify values of a time-series data to include a repeated imaging test, within a time frame, pathology/lab test, cost analysis for a procedure, cardiac event (left heart strain) (Reiner: [Fig. 2-6, 8-9], [0100], [0158], [0220]-[0231], [0233], [0251], [0256]-[0261])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park and Cohen to incorporate data extraction from a different data groups such as imaging data during a time frame, pathology data during a time frame, etc., as taught by Reiner which helps searching patient data and retrieve it for medical customized reporting be more rapid and efficient (Reiner: [0014], [0091]).

Regarding Claim 17 (Previously Presented), the claim recites substantially similar limitations to claim 3, as such, is rejected for similar reasons as given above.

Regarding Claim 19 (Previously Presented), the claim recites substantially similar limitations to claim 1, as such, is rejected for similar reasons as given above.

Regarding Claim 20 ((Previously Presented), the claim recites substantially similar limitations to claim 4, as such, is rejected for similar reasons as given above.


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2016/0328526 A1- “Park”) in view of COHEN-SOLAL et al. (US 2014/0379378 A1- “Cohen”) in view of Reiner (US 2014/0324469 A1 – “Reiner”) in view of Tulipano et al. (US 2012/0203575 A1 – “Tulipano”)
 
Regarding Claim 18 (Previously Presented), the non-transitory computer-readable storage medium according to claim 16, wherein the one or more processors are further controlled to:
the combination of Park, Cohen, and Reiner discloses patient reports such as radiology, urology, etc. associated with the medical findings of the patient summary report and summery validation operation (Park: [0048]-[0049], [0053]), (Cohen: [0015]), however the combination of Park, Cohen, and Reiner does not expressly discloses using rules to validate forecasted events [end points] summery.  
Tulipano teaches 
validate the end points using a set of rules for each clinical report for a patient Tulipano discloses using a rule-based or multiple rules when comparing parsed patient reports such as 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Park, Cohen, and  Reiner to incorporate rules for validating outcomes or forecasted events [end point], as taught by Tulipano which helps evaluating effectiveness of treatment (Tulipano: [0047]).


Response to Amendment
Applicant's arguments filed 02/03/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant argument with respect to the 35 U.S.C. § 101 rejection on pages 5-7
In responses to the Applicant argument that that the amended claims features are not directed to an abstract idea, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception recite generating a reference data set from a parsed document and using the pasrsed data to predicate a conclusion or an endpoint of a clinical results to be presented (i.e. scorecard) which is/are classified as observing, evaluating, judging, and provide an opinion.
In response to the Applicant argument that the claimed invention providers an improvement similar to that in McRo, Examiner respectfully disagree. The Examiner submits that the argued rules and improvement to technology are unlike McRo and do not remove the claimed invention from being an abstract idea. In McRo, the claimed invention recited a very 
In response to the Applicant argument that the pending claims are conceptually similar to that in Core Wireless case that is to reduce number of steps required to extract relevant information, Examiner respectfully disagree. The Examiner submits that the steps in the claimed invention is not similar to the Core Wireless case and the claimed invention is directed to an abstract idea. In Core Wireless, the invention is directed to improving an interface displaying a summery window to an unlaunched applications or not running in the background without going through the steps in the device main menu to launch an application. In contrast, the claimed invention recites steps for parsing a document and extract information to be analyzed and present an outcome. Therefore, the claimed invention is not analogues to Core Wireless.
Hence, Examiner finds the Applicant argument regarding 101 rejection unpersuasive.  Examiner remains the 101 rejections, which have been updated to address Applicant's amendments and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.  


Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 8-9.
In response to the Applicant argument that Reiner fails to disclose the amended independent claims 1 and 16, providing inputs and outputs to the predicated end point according to phrases or n-grams, and visualize the predicated points, Examiner respectfully disagree. Examiner asserts that the argued limitations, as drafted, given the broadest reasonable interpretation, are taught by the combination of Park and Cohen where Park discloses a predication of an outcome and display prediction of a different data summaries through a time line and Cohen discloses analyzing text according to phrases or n-grams. Reiner discloses information that may provide finding through a time-series data such as repeated imaging study, and other data may be identified such as cost-efficiency of a procedure, malignancy events, patient questionnaires [screening], cardiac events, etc. Therefore, the combination of Park, Cohen, and Reiner teaches the independent claims as amended as such render the claims obvious.
In regards to the Applicant argument that Tulipano fails to teach the validating feature of claim 18, Examiner respectfully disagree. Tulipano discloses using a rule-base for validating an outcome or endpoint as such one of the rules is by comparing the results to other parsed reports or a rule for a practitioner to validate the summery outcomes as interpreted as disclosed in the Applicant specification [p. 5, 7].
Therefore the Applicant argument regrading Park, Cohen, Reiner, and Tuli Tulipano piano is found to be unpersuasive. 
Examiner Note: The Applicant argument regarding the dependent claims in p. 9, and references are not disclosed in the prior OA rejection.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 US 2018/0165603, [0061]-[0062]; US20170116497, [0042], [0061]; US2016/0099010, [0005]